NO. 07-10-0005-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
APRIL 28, 2010
 
______________________________
 
 
ALLAN W. SHEPHERD, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2009-424,407; HONORABLE JIM BOB DARNELL, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Following
an open plea of guilty to aggravated assault on a family member with a deadly
weapon, Appellant, Allan Shepherd, was convicted and a
jury sentenced him to ten years confinement. 
Appellant timely filed a notice of appeal challenging his conviction.
            Pending
before this Court is Appellant's Motion to Dismiss Appeal in which he requests
that his notice of appeal be withdrawn and the appeal be dismissed.  As required by Rule 42.2(a) of the Texas
Rules of Appellate Procedure, the motion is signed by Appellant and his
attorney.  No decision of this Court
having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained
and our mandate will issue forthwith.
Accordingly, the appeal is
dismissed.
                                                                                    Patrick A. Pirtle
                                                                                          Justice
 
 
Do not publish.